SECOND DIVISION
                               BARNES, P. J.,
                           BOGGS and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     April 27, 2016

In the Court of Appeals of Georgia
 A16A0682. SAPP v. THE STATE.

      BARNES, Presiding Judge.

      Following his convictions for fleeing or attempting to elude a police officer and

obstruction of an officer, Charles Sapp appeals. Sapp contends that there was

insufficient evidence to support the conviction for fleeing or attempting to elude a

police officer. We disagree and affirm the conviction.

       “On appeal we must view the evidence in the light most favorable to the

verdict, [Sapp] no longer enjoys the presumption of innocence, and we do not weigh

the evidence nor judge the credibility of the witnesses.” Hyman v. State, 222 Ga. App.

419, 421 (1) (474 SE2d 243) (1996).

      Viewed in the light most favorable to the verdict, the evidence shows that on

December 31, 2012, Sapp and his co-defendant were involved in a knife fight with

another man. After the altercation, Sapp and the co-defendant got into a van and left

the scene, with Sapp riding in the passenger seat. A police officer who had been
dispatched to the scene saw the van traveling away from the area at a high rate of

speed and initiated a traffic stop. He activated his blue lights and siren, but the van

“attempted to flee” from him.

       At one point, the officer saw the passenger, Sapp, exit the vehicle and continue

fleeing on foot. The police officer decided to follow Sapp instead of the van and

“[g]ave several loud verbal commands to stop and get on the ground to [Sapp] and he

refused to do so.” Sapp ran into a backyard gathering and when the police officer

arrived, Sapp began to run towards him with his hands clenched into a fist. The police

officer then used his taser on Sapp and arrested him.

       Sapp and his co-defendant were indicted for armed robbery, three counts of

possession of a knife during the commission of a felony, aggravated battery, burglary,

fleeing or attempting to elude a police officer, and two counts of obstruction of an

officer. At trial, Sapp was convicted for fleeing or attempting to elude a police officer

and one count of obstruction of a police officer. He now appeals, arguing that there

was insufficient evidence to convict him of fleeing or attempting to elude a police

officer.

       “When evaluating the sufficiency of the evidence, the proper standard for

review is whether a rational trier of fact could have found the defendant guilty beyond

                                           2
a reasonable doubt.” Taylor v. State, 267 Ga. App. 588, 590 (600 SE2d 675) (2004);

Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979). OCGA § 40-

6-395 (a) states:

      It shall be unlawful for any driver of a vehicle willfully to fail or refuse
      to bring his or her vehicle to a stop or otherwise to flee or attempt to
      elude a pursuing police vehicle or police officer when given a visual or
      an audible signal to bring the vehicle to a stop.


Furthermore, a passenger can be convicted as a party to the crime of fleeing or

attempting to elude a police officer, if he flees the scene on foot after the police have

stopped the fleeing vehicle. Cooper v. State, 281 Ga. App. 882, 884 (2) (637 SE2d

480) (2006) (holding “where a passenger flees the scene along with the driver after

the police have stopped the vehicle, he becomes chargeable as a party to the crime”).

      At trial, the police officer testified that he saw Sapp flee once he exited the

pursued vehicle, and Sapp testified that he ran around the corner because he believed

“the patrolman would stay with the injured party, inside the van, and then I would

get– and get me away on home to my girlfriend, where I was supposed to be.” He also

testified he was “intending to flee.” We believe this evidence is sufficient to show

that Sapp was a party to the crime of fleeing or attempting to elude the police officer.

Westmoreland v. State, 287 Ga. 688, 693 (4) (b) (699 SE2d 13) (2010). See Bivens

                                           3
v. State, 166 Ga. App. 380, 381 (2) (305 SE2d 29) (1983); Cooper, 281 Ga. App. at

884 (2).

      Sapp cites to Carter v. State, 249 Ga. App. 354, 357 (5) (548 SE2d 102) (2001)

to argue that as a passenger, he can not be convicted of fleeing or attempting to elude

a police officer. However the present case is distinguishable because in Carter there

was no evidence that defendant passenger fled from the vehicle being pursued by the

police. Carter, 249 Ga. App. at 357 (5). Accordingly, we affirm Sapp’s conviction.

      Judgment affirmed. Boggs and Rickman, JJ., concur.




                                          4